
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 809
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Olson submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the fact-finding reporting done by
		  Hannah Giles and James O’Keefe III in their investigation in the fraudulent and
		  illegal practices and misuse of taxpayer dollars by the Association of
		  Community Organization for Reform Now (ACORN).
	
	
		Whereas Hannah Giles and James O’Keefe III filmed
			 investigatory videos uncovering the fraudulent and illegal practices of the
			 Association of Community Organization for Reform Now (ACORN);
		Whereas the House of Representatives voted to completely
			 defund ACORN on September 17, 2009;
		Whereas these videos resulted in the potential annual
			 savings of millions of taxpayer dollars to organizations that contract with
			 ACORN;
		Whereas Hannah Giles and James O’Keefe III have displayed
			 exemplary actions as government watchdogs and young journalists uncovering
			 wasteful government spending; and
		Whereas Hannah Giles and James O’Keefe III are owed a debt
			 of gratitude by the people of the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Hannah Giles and James O’Keefe III
			 for their work as investigative journalists;
			(2)commends Hannah Giles and James O’Keefe III
			 for bringing to light the fraudulent behavior of the Association of Community
			 Organization for Reform Now (ACORN) and helping save millions of taxpayer
			 dollars that otherwise would have funded ACORN; and
			(3)respectfully
			 requests the Clerk of the House to transmit an enrolled copy of this resolution
			 to Hannah Giles and James O’Keefe III.
			
